                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION
                                     ______

KYLE B. RICHARDS,

                    Petitioner,                   Case No. 2:19-cv-34
v.                                                Honorable Paul L. Maloney
DANIEL LESATZ,

                    Respondent.
____________________________/

                                          ORDER

             In accordance with the opinion entered this day:

             IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   March 22, 2019                           /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
